DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 29- 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1
Claims 29-36 are directed toward method (process). Thus, these claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1]
Claims 29-36 are directed toward the judicial exception of an abstract idea. 
Regarding independent claims 29, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
A computer-implemented method, comprising: 
receiving, via an application executing on a computing device of an entity associated with a service provider, information from one or more instances of the application executing on one or more devices operated by one or more users associated with the entity, the application being provided to the entity by the service provider, wherein an instance of the application configures a user computing device to generate and transmit the information to the computing device, the user computing device being operable by a user of the one or more users; 
determining, by the computing device and based at least in part on the information, a characteristic associated with the user; 
provisioning, by the computing device and based at least in part on the characteristic, temporary access to a service functionality associated with the application to the user computing device, wherein the temporary access enables the user computing device to independently implement, via the instance of the application, the service functionality;
receiving, from the user computing device and based on provisioning the temporary access, first data corresponding to usage of the service functionality through the user computing device; 
generating, by the computing device, aggregated data by aggregating the first data with second data received from at least one other instance of the application on at least one other device of the one or more devices, the at least one other device being operated by at least one other user; and 
sending, from the computing device and via the application, the aggregated data to one or more server computing devices of the service provider to cause the one or more server computing devices to update one or more databases storing third data associated with the service functionality.
The Applicant's Specification titled "PROVISIONING TEMPORARY FUNCTIONALITY TO USER DEVICES” emphasizes the business need of  data aggregation. Thus, “temporary provisioning of a service functionality associated with inventory data collection, techniques described herein may be applicable to various other services. For instance, in at least one example, an entity may provide temporary access to POS functionality to enable users to utilize their personal user devices to facilitate transactions between customers and the entity. Such temporary provisioning may be useful during the holiday season or for other special events. Additionally and/or alternatively, an entity may provide temporary access to information about the layout of a physical store to enable users to utilize their personal user devices to organize and/or arrange items in the physical store” [0020] according to the Specification is a business concept and/or organizing human activities, being addressed by the claimed invention.
Dependent claims 30-36 further limits the abstract ideas, such as wherein the application is accessible by a web interface, wherein the data includes item condition, wherein the service functionality comprises a pos functionality or others, determining occurrence of an event, event is expiration of time, data include item condition, wherein the graphical user interface represents the aggregate data, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claim 29.


Regarding Step 2A [prong 2]
Claims 29-36 fail to integrate the abstract idea into a practical application. These claims  include the following additional elements which do not amount to a practical application: computing devices, server, interface.  
The elements recited above in the claims pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the above identified additional elements which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea. Nothing in the Specification describes the specific operations recited in the claims as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). Simply put, the claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of a transporting of vehicle. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.04.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to data aggregation to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04.
Dependent claims merely incorporate the additional elements recited above, and further limits the abstract idea of the independent claim. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.

Regarding Step 2B
Claims 29-36 do not amount to significantly more than the abstract idea. These claims include the following limitations that are not sufficient to amount to significantly more than the abstract idea: computing devices, server, interfaces. 
These limitations recited above pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of  a data processing system, processor, memory, display. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the fie Id; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Specifically, for these computer elements see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer. Therefore, the additional elements in separately or in combination do not add significantly more.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 29-36 are directed to non-statutory subject matter under 35 U.S.C. § 101.

Double Patenting
Claims 21-40 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,803,418. Although the claims at issue are not identical, they are not patentably distinct from each other, for example this pending application discloses a system comprising: one or more processors; and one or more computer-readable media storing instructions, that when executed by the one or more processors, cause the one or more processors to perform operations comprising: receiving, via an application executing on a computing device of an entity associated with a service provider, information from one or more instances of the application executing on one or more devices operated by one or more users associated with the entity, the application being provided to the entity by the service provider, wherein an instance of the application configures a user computing device to generate and transmit the information to the computing device, the user computing device being operable by a user of the one or more users; determining, by the computing device and based at least in part on the information, a characteristic associated with the user; provisioning, by the computing device and based at least in part on the characteristic, temporary access to a service functionality associated with the application to the user computing device, wherein the temporary access enables the user computing device to independently implement, via the instance of the application, the service functionality; receiving, from the user computing device and based on provisioning the temporary access, first data corresponding to usage of the service functionality through the user computing device; generating, by the computing device, aggregated data by aggregating the first data with second data received from at least one other instance of the application on at least one other device of the one or more devices, the at least one other device being operated by at least one other user; and sending, from the computing device and via the application, the aggregated data to one or more server computing devices of the service provider to cause the one or more server computing devices to update one or more databases storing third data associated with the service functionality, which is similar to claim1 of the patent 10,803,418. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter
This application is continuation of application 15/454892 and contain the similar allowable subject matter. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Brzezniak et al. (US 2006/0138219) discloses a communications device having data entry capability to allow product information (e.g., a unique product identifier) to be entered and transmitted to a server. The communications device is also capable of transmitting location information to the server. In a related embodiment, the location information can be entered by the shopper or can be determined based on the location of the communications device. Upon reception of product and location information, the server can search, e.g., an on-line database and/or a local database associated with one or more on-line and/or physical stores, to determine pricing and availability information for the product from the various on-line and/or local stores. The collected information can be sorted and/or filtered, based on the location information, and transmitted to the communications device. In a related embodiment, the collected information can also be sorted solely based on price and transmitted to the communications device. The information can then be provided to the shopper by the communications device, however, Brzezniak et al. does not disclose the feature of the independent claims. 
Jeghers (US 2007/0204156) discloses a network resource provided by a wireless switch or other server node is provided in a secure manner. The server initially receives a key request from a remotely-located client application that is formatted according to a first protocol such as the simple network management protocol (SNMP). In response to the key request, the server generates a temporary key that is provided to the client application and also stored at the server. After receiving the temporary key, the client application creates a service request that includes the temporary key. An example of a suitable protocol for the server request includes the common gateway interface (CGI). After receiving the service request, the server provides access to the network service if the temporary key in the service request matches the temporary key stored in the database. Jeghers fails to teach the deficiency of Brzezniak et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687